



109 HR 4788 IH: Coral Reef Conservation Amendments Act


U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	

		I

		109th CONGRESS

		2d Session

		H. R. 4788

		IN THE HOUSE OF REPRESENTATIVES

		

			February 16, 2006

			Mr. Faleomavaega (for

			 himself, Mr. Pallone,

			 Mr. Abercrombie,

			 Mr. Case, Ms. Bordallo, and Mr. Fortuño) introduced the following bill; which

			 was referred to the Committee on

			 Resources

		

		A BILL

		To reauthorize the Coral Reef Conservation Act of 2000,

		  and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Coral Reef Conservation Amendments Act

			 of 2006.

		2.Expansion of

			 coral reef conservation program

			(a)Project

			 diversitySection 204(d) of the Coral Reef Conservation Act of

			 2000 (16 U.S.C. 6403(d)) is amended—

				(1)by striking

			 “Geographic and Biological”

			 in the heading and inserting “Project”; and

				(2)by striking

			 paragraph (3) and inserting the following:

					

						(3)Remaining funds

				shall be awarded for—

							(A)projects (with

				priority given to community-based local action strategies) that address

				emerging priorities or threats, including international and territorial

				priorities, or threats identified by the Administrator in consultation with the

				Coral Reef Task Force; and

							(B)other appropriate

				projects, as determined by the Administrator, including monitoring and

				assessment, research, pollution reduction, education, and technical

				support.

							.

				(b)Approval

			 criteriaSection 204(g) of that Act (16 U.S.C. 6403(g)) is

			 amended—

				(1)by striking

			 or after the semicolon in paragraph (9);

				(2)by striking

			 paragraph (10); and

				(3)by inserting after

			 paragraph (9) the following:

					

						(10)promoting

				activities designed to minimize the likelihood of vessel impacts on coral

				reefs, particularly those activities described in section 210(b), including the

				promotion of ecologically sound navigation and anchorages near coral reefs;

				or

						(11)promoting and

				assisting entities to work with local communities, and all appropriate

				governmental and nongovernmental organizations, to support community-based

				planning and management initiatives for the protection of coral reef

				systems.

						.

				3.Emergency

			 responseSection 206 of the

			 Coral Reef Conservation Act of 2000 (16 U.S.C. 6405) is amended to read as

			 follows:

			

				206.Emergency

				response actions

					(a)In

				generalThe Administrator may undertake or authorize action

				necessary to prevent or minimize the destruction or loss of, or injury to,

				coral reefs or coral reef ecosystems from vessel impacts, derelict fishing

				gear, vessel anchors and anchor chains, or damage from unforeseen or

				disaster-related circumstances.

					(b)Actions

				authorizedAction authorized by subsection (a) includes vessel

				removal and emergency restabilization of the vessel and any impacted coral

				reef.

					(c)Partnering with

				other Federal agenciesWhen possible, action by the Administrator

				under this section should—

						(1)be conducted in

				partnership with other Federal agencies, including the United States Coast

				Guard, the Federal Emergency Management Agency, the U.S. Army Corps of

				Engineers, and the Department of the Interior; and

						(2)leverage resources

				of other

				agencies.

						.

		4.National

			 programSection 207(b) of the

			 Coral Reef Conservation Act of 2000 (16 U.S.C. 6406) is amended—

			(1)by striking

			 and after the semicolon in paragraph (3);

			(2)by striking

			 partners. in paragraph (4) and inserting partners;

			 and; and

			(3)by adding at the

			 end the following:

				

					(5)activities

				designed to minimize the likelihood of vessel impacts or other physical damage

				to coral reefs, including those activities identified in section

				210(b).

					.

			5.Report to

			 congress

			(a)In

			 generalSection 208 of the Coral Reef Conservation Act of 2000

			 (16 U.S.C. 6407) is amended to read as follows:

				

					208.Report to

				congressNot later than March

				1, 2007, and every 3 years thereafter, the Administrator shall submit to the

				Committee on Commerce, Science, and Transportation of the Senate and the

				Committee on Resources of the House of Representatives a report describing all

				activities undertaken to implement the strategy, including—

						(1)a description of

				the funds obligated by each participating Federal agency to advance coral reef

				conservation during each of the 3 fiscal years next preceding the fiscal year

				in which the report is submitted;

						(2)a description of

				Federal interagency and cooperative efforts with States and United States

				territories to prevent or address overharvesting, coastal runoff, or other

				anthropogenic impacts on coral reefs, including projects undertaken with the

				Department of Interior, Department of Agriculture, the Environmental Protection

				Agency, and the United States Army Corps of Engineers;

						(3)a summary of the

				information contained in the vessel grounding inventory established under

				section 210, including additional authorization or funding, needed for response

				and removal of such vessels;

						(4)a description of

				Federal disaster response actions taken pursuant to the National Response Plan

				to address damage to coral reefs and coral reef ecosystems; and

						(5)an assessment of

				the condition of United States coral reefs, accomplishments under this Act, and

				the effectiveness of management actions to address threats to coral

				reefs.

						.

			(b)Clerical

			 amendmentThe table of contents for the Coral Reef Conservation

			 Act of 2000 (16 U.S.C. 6401 et seq.) is amended by striking the item relating

			 to section 208 and inserting the following:

				

					

						Sec. 208. Report to

				Congress.

					

					.

			6.Fund; grants;

			 grounding inventory; coordination

			(a)In

			 generalThe Coral Reef Conservation Act of 2000 (16 U.S.C. 6401

			 et seq.) is amended—

				(1)by striking

			 “organization solely” and all that follows in section 205(a) (16 U.S.C.

			 6404(a)) and inserting “organization—

					

						(1)to support

				partnerships between the public and private sectors that further the purposes

				of this Act and are consistent with the national coral reef strategy under

				section 203; and

						(2)to address

				emergency response actions under section

				206.

						;

				(2)by adding at the

			 end of section 205(b) 16 U.S.C. 6404(b)) The organization is encouraged

			 to solicit funding and in-kind services from the private sector, including

			 nongovernmental organizations, for emergency response actions under section 206

			 and for activities to prevent damage to coral reefs, including activities

			 described in section 210(b)(2).;

				(3)by striking

			 the grant program in section 205(c) (16 U.S.C. 6404(c)) and

			 inserting any grant program or emergency response action;

				(4)by redesignating

			 sections 209 and 210 as sections 212 and 213, respectively; and

				(5)by inserting after

			 section 208 the following:

					

						209.Community-Based

				planning grants

							(a)In

				generalThe Administrator may make grants to entities who have

				received grants under section 204(c) to provide additional funds to such

				entities to work with local communities and through appropriate Federal and

				State entities to prepare and implement plans for the increased protection of

				coral reef areas identified by the community and scientific experts as high

				priorities for focused attention. The plans shall—

								(1)support attainment

				of 1 or more of the criteria described in section 204(g);

								(2)be developed at

				the community level;

								(3)utilize

				watershed-based approaches;

								(4)provide for

				coordination with Federal and State experts and managers; and

								(5)build upon local

				approaches or models, including traditional or island-based resource management

				concepts.

								(b)Terms and

				conditionsThe provisions of subsections (b), (d), (f), and (h)

				of section 204 apply to grants under subsection (a), except that, for the

				purpose of applying section 204(b)(1) to grants under this section, 75

				percent shall be substituted for 50 percent.

							210.Vessel

				grounding inventory

							(a)In

				generalThe Administrator may maintain an inventory of all vessel

				grounding incidents involving coral reef resources, including a description

				of—

								(1)the impacts to such

				resources;

								(2)vessel and

				ownership information, if available;

								(3)the estimated cost

				of removal, mitigation, or restoration;

								(4)the response

				action taken by the owner, the Administrator, the Commandant of the Coast

				Guard, or other Federal or State agency representatives;

								(5)the status of the

				response action, including the dates of vessel removal and mitigation or

				restoration and any actions taken to prevent future grounding incidents;

				and

								(6)recommendations

				for additional navigational aids or other mechanisms for preventing future

				grounding incidents.

								(b)Identification

				of At-Risk reefsThe Administrator may—

								(1)use information

				from any inventory maintained under subsection (a) or any other available

				information source to identify coral reef areas outside designated National

				Marine Sanctuaries that have a high incidence of vessel impacts, including

				groundings and anchor damage; and

								(2)identify

				appropriate measures, including action by other agencies, to reduce the

				likelihood of such impacts.

								211.Regional

				coordinationThe Administrator

				shall work in coordination and collaboration with other Federal agencies,

				States, and United States territorial governments to implement the strategies

				developed under section 203, including regional and local strategies, to

				address multiple threats to coral reefs and coral reef ecosystems such as

				coastal runoff, vessel impacts, and

				overharvesting.

						.

				(b)Clerical

			 amendmentThe table of contents for the Coral Reef Conservation

			 Act of 2000 (16 U.S.C. 6401 et seq.) is amended—

				(1)by redesignating

			 the items relating to sections 208 through 211 as relating to sections 211

			 through 214; and

				(2)by inserting the

			 following after the item relating to section 207:

					

						

							Sec. 209. Community-based planning

				grants.

							Sec. 210. Vessel grounding

				inventory.

							Sec. 211. Regional

				coordination.

						

						.

				7.Authorization of

			 appropriationsSection 212 of

			 the Coral Reef Conservation Act of 2000 (formerly 16 U.S.C. 6408), as

			 redesignated by section 6, is amended—

			(1)by striking

			 $16,000,000 for each of fiscal years 2001, 2002, 2003, and 2004,

			 in subsection (a) and inserting $30,000,000 for fiscal year 2006,

			 $32,000,000 for fiscal year 2007, $34,000,000 for fiscal year 2008, and

			 $35,000,000 for each of fiscal years 2009 through 2012, of which no less than

			 30 percent per year (for each of fiscal years 2006 through 2012) shall be used

			 for the grant program under section 204 and up to 10 percent per year shall be

			 used for the Fund established under section 205,;

			(2)by striking

			 $1,000,000 in subsection (b) and inserting

			 $2,000,000;

			(3)by striking

			 subsection (c) and inserting the following:

				

					(c)Community-Based

				planning grantsThere is authorized to be appropriated to the

				Administrator to carry out section 209 the sum of $8,000,000 for fiscal years

				2007 through 2012, such sum to remain available until

				expended.

					;

				and

			(4)by striking

			 subsection (d).

			

